Title: To George Washington from Richard Caswell, 15 February 1778
From: Caswell, Richard
To: Washington, George



sir
No. Carolina New Bern 15th Feb. 1778.

I had the Honor of receiving your Excellencys Favors of the 25th & 29. December last, the former advising of the recet of A Resolve of the General Assembly of this State respecting resignations of Officers of the Troops raised here, the latter inclosing a Return of the No. Carolina Regiments in the Grand Army.
I am really much concerned to find those Regiments so exceedingly short of their Complement of Men, and beg leave to Assure you Sir, that every Attention shall be paid and such Measures adopted as may be in my power to make them more respectable and as nearly complete as possible.
The distresses of the Soldiery for want of Cloathing are truly Alarming and the feelings of every Man of the least Sensibility must be wounded on receiving the information of their unhappy circumstances—since I was favoured with your Excellencys Account of their Sufferings I have been happy in purchasing for our Troops about 4000 Yards of Woolen Cloth, 300 Blankets, 1500 Yards of Ozenbrigs, some Shoes & Stockings, I have also purchased a Considerable quantity of

Tanned Leather and Deerskins all which will be sent on to the Clotherr General so soon as I can procure Waggons, considerable quantities of Salt & Salted provisions have been also purchased under my directions which are forwarding to Southquay in Virginia from whence they will be haled over to Suffolk about 16 Miles and so forwarded by Colo. Aylett in the best and most expeditious manner in his power.
I take the Liberty of inclosing a Gazette of the 13. Inst. containing the only News here, except a Report of a revolution in Canada which wants confirmation. I have the Honor to be with the greatest respect Sir, Your Excellencys Most Obedient Servant

Rd Caswell

